ORDER
This matter having been duly presented to the Court pursuant to Rule l:20-10(b), following a motion for discipline by consent of ARA R. AVRIGIAN of CHERRY HILL, who was admitted to the bar of this State in 1998;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 8.4(b) (criminal act that reflects adversely on honesty, trustworthiness and fitness to practice);
And the parties having agreed that respondent’s conduct violated RPC 8.4(b), and that such conduct warrants a three-month suspension from practice;
And the Disciplinary Review Board having determined that a three-month suspension is the appropriate discipline for respondent’s ethics violation and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that ARA F. AVRIGIAN is hereby suspended from the practice of law for a period of three months effective March 24, 2003, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*453ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.